Citation Nr: 1624234	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Niki A. Fisher, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served honorably on active duty from June 1974 to June 1977 and from May 1979 to May 23, 1983.  His service from May 24, 1983 to December 11, 1987 was terminated by a dishonorable discharge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim.  

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wanted to withdraw his claim for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wished to withdraw his appeal for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors   of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


